122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard BEAGLE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 97-70036, 10362-96.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25,1997.**Sept. 4, 1997.

Appeal from the United States Tax Court.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Richard Beagle appeals pro se the United States Tax Court's dismissal for lack of jurisdiction of his petition seeking redetermination of federal income taxes for the tax years 1983-94.  We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1).  We review de novo, see Condor Int'l, Inc. v. Commissioner, 78 F.3d 1355, 1358 (9th Cir.1996), and we affirm for the reasons stated in the Tax Court's decision entered on September 18, 1996.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Beagle's motion to enter and consider evidence is denied